Porter, J.
(concurring specially) : Aside from the ordinary rules for construing penal statutes and ordinances, a court would be justified in my opinion in construing the ordinance in question with the utmost strictness. Its enforcement is not demanded in order to carry out the purpose for which the legislature authorized its enactment, but solely to enable one person to avoid the payment of a just debt. ' In the recent case of Fossett v. Lumber Co., 76 Kan. 428, 92 Pac. 833, it was said:
“The doctrine of Yount v. Denning, 52 Kan. 629, 35 Pac. 207, that a person who fails to pay an occupation tax can not recover for his services, is adopted for the protection of the licensing power of the state, not primarily for the benefit of some other person who has had dealings with him and who seeks to avoid the payment of what would be otherwise justly due. [Citing Wicks v. Carlisle, 12 Okla. 337, 72 Pac. 377.]” (Page 430.)
The decision in Yount v. Denning, 52 Kan. 629, 35 Pac. 207, holding that the failure to pay a license-tax' renders a business or occupation unlawful, and that the failure can be interposed as a defense in an action *57to recover for services rendered or property sold, may accord with the weight of authority, but its reasoning has never seemed conclusive, and it is doubtful if it has met with the general approval of the profession in this state. There is nothing in any of the statutes granting to cities the right to levy and collect an occupation tax which conveys the slightest intimation of an intention on the part of the legislature to delegate to cities the power to declare a business unlawful for the failure to pay such a tax. The various statutes authorizing the cities of the three classes to impose license-taxes all read about alike, and simply declare that the mayor and council may levy and collect a license-tax upon and regulate certain occupations, and that the licenses shall be regulated by ordinance and shall not be issued for a longer period than one year. There is implied the authority of the city to provide penalties for the enforcement of the ordinance and the collection of the tax. But ordinances, to be valid, must be reasonable, and courts have the power to declare them unreasonable. If a city were to ordain that a merchant who has failed to pay a license-tax should henceforth be denied the right to engage in such business in the city, or that his stock of goods be confiscated, it would not stand the test of the courts for a moment. And this is the place where the decision should have turned the other way in Yount v. Denning.
License ordinances usually provide a penalty by way of a fine for a failure to comply with their provisions, and sometimes provide also for the collection of the tax in an action of debt; therefore the additional penalty, forfeiting property and contract rights, is wholly unnecessary to enable the city to collect its revenue. So serious a penalty for the neglect to pay a mere nominal license-tax is out of all proportion to the offense. Besides, to allow another person whose rights have in no way been prejudiced to take such unconscionable advantage of the omission and avoid the payment of a just debt shocks the sense of justice. Following the *58law as declared, however, this court recently, in Mayer v. Hartman, 77 Kan. 788, 90 Pac. 807, felt obliged to affirm a judgment permitting a man who had purchased several car-loads of coal to keep thé coal and escape payment for it because the merchant who furnished it to him had failed to pay a city license-tax. It would seem that any city could better afford to lose a year’s revenue from occupation licenses than to permit one such instance of failure of justice.
However, Yount v. Denning is the law of the state. It has stood for fourteen years, during which time the legislature might at any time have enacted a simple statute providing that the failure to pay a license-tax on a business otherwise lawful and requiring neither supervision nor regulation shall not render it unlawful. Until the situation is relieved by the legislature the courts should construe a license ordinance, when interposed for such a purpose, with the greatest strictness.